Citation Nr: 0634755	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to March 1946 and service in the regular Philippine Army 
from March 20, 1946, to March 28, 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In October 2006, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities total a 50 
percent disability rating for the residuals of a shell 
fragment wound in the left ankle and knee and associated 
peripheral neuropathy.  

2.  The evidence of record does not demonstrate that the  
veteran is unemployable due to his service-connected 
disabilities.   


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341(a), 4.16 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

The VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should provide any evidence in his possession 
pertaining to the claim.

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran's receiving full VCAA 
notification for his claim.  However, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Although full VCAA-complying notice 
was not provided prior to the initial adjudication of this 
claim, the veteran had ample opportunity to respond, 
supplement the record, participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

The RO provided the veteran with a January 2004 letter fully 
notifying the veteran of what was required to substantiate 
his claim.  This letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency. He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Thus, the Board finds that VA fully notified the 
veteran of what was required to substantiate his claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) required VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, would assist in substantiating or was 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, notice for a total disability rating claim 
required notification of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but was not informed of the type of 
evidence necessary to establish an effective date.  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the evidence includes private treatment records 
and VA examinations.  Thus, it does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran requests a TDIU due to his service-connected 
disabilities.  He asserts that his disabilities cause him 
pain and limit his mobility rendering him totally 
unemployable.

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, 
(4) Multiple injuries incurred in action, or (5) Multiple 
disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, entitlement  
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a  
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

At the time of the veteran's May 2003 claim, he was service-
connected with a 30 percent rating for the residuals of a 
shell fragment wound, left ankle, with degenerative joint 
disease.  During the course of this appeal, he was service-
connected for minimal osteoarthritis with a post-traumatic 
component, left knee, and for peripheral neuropathy, left 
lower extremity; both conditions were service-connected as 
secondary to the left ankle condition and rated as 10 percent 
disabling, respectively.  Therefore, the veteran is currently 
assigned a combined rating of 40 percent.  

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned 
where the schedular rating is less than total when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of two or more 
disabilities provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  

In the present case, the Board notes that though the 
veteran's service-connected conditions could be considered 
"one disability" under 38 C.F.R. § 4.16(a) as disabilities 
resulting from a common etiology, there is no combined rating 
of 70 percent of more.  See 38 C.F.R. § 4.16(a).  Thus, the 
veteran does not meet the schedular  requirements necessary 
for the assignment of a total rating under 38 C.F.R. § 
4.16(a). 

Even if the veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 38 C.F.R. 
§ 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1991); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
next consideration is whether the veteran's service-connected 
disability precludes him from engaging in substantially  
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38  
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356  
(1991).  

The record must reflect that circumstances, apart from non-
service-connected conditions, place him in a different 
position than other veterans having a 50 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not  enough.  The ultimate 
question is whether the veteran, in light of his service-
connected disability, is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that the unemployability question, or the veteran's 
ability or inability to engage in  substantial gainful 
activity, has to be looked at in a  practical manner and that 
the thrust is whether a particular job is realistically 
within the capabilities, both physical  and mental, of the 
appellant.  See Moore v. Derwinski, 1 Vet.  App. 83 (1991). 

Marginal employment shall not be considered substantially 
gainful employment and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis, 
when earned annual income exceeds the  poverty threshold.  38 
C.F.R. § 4.16(a), see Faust v. West,  13 Vet. App. 342 
(2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In support of his claim, the veteran submitted statements 
from his private physicians.  Specifically, an April 2002 
private treatment record showed a left ankle shrapnel injury; 
foreign body in the left ankle; markedly deformed toes and 
atrophy of the gastrocnemius muscles; peroneal nerve palsy of 
the left lower leg causing loss of motion, sensory functional 
pain and numbness; and degenerative joint disease, post-
traumatic.  However, the physician did not render a medical 
opinion on the veteran's employability.
   
Similarly, in a May 2002 letter, another private physician 
stated that the veteran had residuals scars, left ankle; 
foreign bodies (shrapnels) in the left ankle; ankylosis of 
the left ankle secondary to the shrapnel injury; post-
traumatic arthritis, severe; marked osteoarthritis, severe; 
marked osteoarthritic changes, left ankle; and injury to 
muscles and nerves of the left ankle.   He did not, however, 
address the issue of employability.

The veteran underwent VA scar, feet, joints, and peripheral 
neuropathy examinations in October 2002.  Diagnoses included 
residuals of shrapnel wound injury, left foot, multiple 
foreign bodies with arthritis and ankylosis, left ankle, and 
peripheral neuropathy; however, none of the physicians 
addressed the veteran's employability.

The veteran underwent another series of VA examinations in 
November and December 2003, including bones, joints, muscles, 
peripheral neuropathy, and scars.  Diagnoses included healed, 
incomplete fracture, left proximal fibula, multiple small 
retained foreign bodies, soft tissue of left knee and 
proximal leg, minimal osteoarthritis, knees with post-
traumatic component of left, left ankle fracture with foreign 
bodies, post-traumatic arthritis and ankylosis in slight 
dorsiflexion, osteoarthritis, both feet, post-traumatic 
component in the left, and peripheral neuropathy.  As before, 
while limitations were noted, none of the examiners addressed 
the issue of employability.
     
In a June 2004 VA medical opinion, the physician stated that 
the veteran's post-traumatic arthritis of the left knee was 
as likely as not related to his service-connected left ankle 
injury with degenerative joint disease.  In a July 2004 
rating decision, the RO granted service connection for a left 
knee disability and for peripheral neuropathy.  
Significantly, the physician also stated that the veteran's 
service-connected left ankle and knee condition still made 
him capable of sedentary work with limited ambulation.  This 
is the only medical evidence directly addressing the 
veteran's claim.

In assigning high probative value to this report, the Board 
notes that the physician had the claims file for review and 
specifically discussed some of the findings in the claims 
file.  Moreover, it appears that this opinion was obtained 
for the purpose of specifically rendering a decision, in 
part, on employability.  There is no indication that the VA 
physician was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA physician's opinion to be of great 
probative value.

A review of the evidence shows that TDIU is not warranted as 
the medical evidence of record does not establish that the 
veteran's service-connected left ankle and knee disabilities 
preclude him from securing or following a substantially 
gainful occupation.  While his service-connected left ankle 
and knee disabilities have certainly rendered him disabled to 
some extent due to his physical limitations, the June 2004 VA 
physician specifically stated that the veteran was capable of 
sedentary work with limited ambulation.  Therefore, the 
evidence does not show that the veteran is unable to engage 
in gainful employment due to his service-connected left ankle 
and knee disabilities and associated peripheral neuropathy.  

The veteran maintains that his service-connected disabilities 
have rendered him individually unemployable.  However, while 
he is competent as a lay person to report that on which he 
has personal knowledge, he is not competent to offer medical 
opinion as to cause or etiology of the claimed disability as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In addition, the Board has reviewed the statements from the 
veteran's neighbors to the effect that he could no longer 
work due to the shrapnel in his leg.  They reported that the 
veteran had was a farmer and had three cows but moved to the 
United States and lived for nine years before returning to 
the Philippines.  The indicated that his left leg sickness 
was getting worse and he was housebound.  However, his 
neighbors are not competent to establish a nexus between the 
veteran's service-connected disabilities and his ability to 
work.  Therefore, the Board places less probative value on 
their statement.

In sum, the Board concludes that the veteran is not 
individually unemployable by reason of his service-connected 
disabilities.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Accordingly, the preponderance of the evidence 
is against the veteran's claim and it is denied. 


ORDER

A total rating based on individual unemployability due to the 
service-connected disabilities is denied.



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


